Exhibit 10.38

REVISED SUMMARY OF COMPENSATION ARRANGEMENT

APPLICABLE TO THE COMPANY’S NON-EMPLOYEE DIRECTORS

As of March 12, 2008, the following represents the compensation program for
non-employee directors of NMT Medical, Inc. (the “Company”) who are not
otherwise compensated by the Company:

 

  •  

an option to purchase 20,000 shares of the Company’s Common Stock (the “Common
Stock”) upon initial election and an option to purchase 5,000 shares (7,000
shares for the Company’s Lead Director) of Common Stock annually thereafter upon
re-election at the Company’s annual meeting of stockholders;

 

  •  

following each annual meeting of stockholders, each eligible director who served
as a member of a committee of the Board of Directors during the preceding fiscal
year is granted an additional option to purchase (i) 2,000 shares of Common
Stock if such director served as chairperson of such committee or (ii) 1,000
shares of Common Stock if such director did not serve as chairperson of such
committee;

 

  •  

$25,000 per year for their services as directors;

 

  •  

an additional $14,000 per year to serve as the Chairman of the Board;

 

  •  

an additional $4,000 per year to serve as Lead Director

 

  •  

an additional $7,000 per year to serve on the Audit Committee;

 

  •  

an additional $5,000 per year to serve on the Joint Compensation and Options
Committee or Nominating and Governance Committee; and

 

  •  

an additional $4,000 per year to serve as a committee chairperson.